STATE OF WA3iil>-:QT0.!

                                                                2013 DEC 30 AM 10: 50
     IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

STATE OF WASHINGTON
                                                No. 70224-6-1
                     Respondent,
      v.                                        DIVISION ONE


JOSHUA M. REAVELEY,                             UNPUBLISHED OPINION


                    Appellant.                  FILED:



      PER CURIAM - Joshua Reaveley appeals the sentence imposed

following his conviction for second degree burglary. He contends, and the State

concedes, that the State failed to prove the comparability of two out-of-state

convictions included in his offender score. The parties agree that accelerated

review is appropriate and that we must remand for resentencing, including an

evidentiary hearing on the comparability of the out-of-state offenses. See State v.

Lopez, 147 Wash. 2d 515, 520, 55 P.3d 609 (2002). We accept the concession,

accelerate review, and remand for resentencing consistent with this opinion.



              FOR THE COURT: